Evans, P. J.
No provision is made for the caveat of a will offered for probate in common form. The application of the plaintiff in error was in the nature of a caveat to a will already probated in common form; it was defective as a technical motion to set aside the judgment of probate, as no illegality in the judgment was alleged; and it is not good as an application for the executor to prove the will in solemn form, in that there was no prayer for the executor to probate the will in solemn form or for citation to the heirs of the testator. See, in this connection: Books v. Brown, 125 Ga. 122 (53 S. E. 583) ; Bullard v. Wynn, 134 Ga. 636 (68 S. E. 439) ; Civil Code (1910), § 3856 et seq.

Judgment affirmed.


All the'Justices'concur, except Beak, J., absent, and Bill, J., not presiding.

Appeal. Before Judge Edwards. Douglas superior court. September 21, 1910.
J. S. James, for plaintiff in error. J. E. McLarty,-contra.